By the Court.
It is very obvious that there was no privity between these parties; no contract or agreement, express or implied. Reed was lessor, Thacker lessee, and Evans undertenant to Thacker. Had Evans'remained after Thacker left, and Reed accepted rent of him, it would have been evidence from which an agreement to accept the plaintiff as a tenant might have been implied.
As it was, Evans became tenant at sufferance; that is, having come in rightfully, his entry and taking of possession were not wrongful, and so he was not a trespasser; but he had no continuing right of possession, and therefore the entry of the true owner, who had the present right of possession, was not tortious as against him, and was no breach of his close. No notice to quit was necessary. Hollis v. Pool, 3 Met. 350.

Exceptions overruled.